Citation Nr: 1034298	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran's countable income is excessive for purposes 
of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to August 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted as part of the Veteran's VA Form 9, received in October 
2008, to include a cover letter from his accredited 
representative, the Veteran explicitly requested that he be 
afforded a video conference hearing to be conducted by a Veteran 
Law Judge at the RO.  To this, while the VA Form 9 contains a 
box, which the Veteran checked, which says "I WANT A BVA HEARING 
AT A LOCAL VA OFFICE BEFORE A MEMBER, OR MEMBERS, OF THE BVA," 
the Veteran amended this language by adding his desire for a 
"video" hearing.  An in-person travel Board hearing differs 
from a video hearing.  See 38 C.F.R. § 20.700(e) (2009).  

An April 2010 letter from the RO informed the Veteran that his 
hearing with a "traveling section" of the Board had been 
scheduled for June 15, 2010.  A May 2010 letter, sent to a PO Box 
number, different from the address to which the April 2010 letter 
was mailed, was mailed by the RO to remind him of the June 15, 
2010, scheduled hearing.  The Veteran did not report for this 
scheduled hearing.  


Here, the record clearly shows that the Veteran requested to be 
afforded a video conference hearing, yet was instead scheduled 
for a travel Board hearing.  Also, as the May 2010 hearing 
reminder letter was sent to an address different than the last 
address of record provided by the Veteran (the address to where 
the initial April 2010 notice letter was sent), it is not clear 
to the Board as to whether or not the veteran in fact received 
notice of his scheduled hearing.  

In light of the above, and in order to give the Veteran every 
consideration with respect to the present appeal and to ensure 
due process, the Board will remand the case to afford the Veteran 
his requested Board video conference hearing.  38 C.F.R. 
§§ 20.700(a),(e), 20.703, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should schedule the Veteran for a 
Board Video conference Hearing.  He and his 
representative should be notified of the date 
and time of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



